 

om DQ vA FR wm Bf

—
Co oOo

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cr-04488-JLS Document 2 Filed 10/10/19 PagelID.26 Page 1 of 2

FILED

 

 

ROBERT S. BREWER, UR.
United States Attorney
JOSEPH S. GREEN CLD
Assistant United States Attorne “HK US DISTRICT COURT
District of Columbia Bar No. 477524 By) TERN DISTRICT OF CALIFORNIA
Federal Office Building

880 Front Street, Room 6293

San Diego, California 92101-8893

Telephone: (619) 546-6955

CASE UNSEAT _
st OCT 10 2019

 

 

 

 

 

 

 

Attorneys for United States of America
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

srr STATES OF AMERICA, case wo.: 19M I 4453

Plaintift,
MOTION TO SEAL COMPLAINT,
v. AFPFIDAVIT AND THIS MOTION AND
ORDER THEREON
MICHAEL JAMES PRATT

) [FILED UNDER SEAL]
)

f

(1
MATTHEW ISAAC WOLFE (2
RUBEN ANDRE GARCIA (3)

f

VALORIE MOSER (4),

Defendants.

 

 

 

 

The United States of America, by its counsel, moves to seal the
Complaint, Affidavit and this Motion and Order in the above-captioned

matter. Disclosure in the public record at this time likely would cause

//
//
//
ff
//
//
//
//
//

eZ VRC

 

 
 

Ce 6S DA wn BR B&B Ne 7

Yy Me Mw Me BH ND OD mm mes eet
CoN DN UN bk we NM Be SCS SO FHT DR nn hk HR NY eS SS

 

 

Case 3:19-cr-04488-JLS Document 2 Filed 10/10/19 PageID.27 Page 2 of 2

the targets to flee to avoid prosecution, destroy or discard

evidence, and otherwise seriously jeopardize the investigation.

DATED: fo4 [2079 Respectfully submitted,

ROBERT S, BREWER, JR.
United States Attorney

Ayui AM _____—

JOSEPH S. GREEN
Assistant U. §S. Attorney

 

SO ORDERED.

DATED: {fe (¢ lis
“TLINDA LOPEZ

UNI TATES MAGISTRATE JUDGE

 

 

 

 

 
